Citation Nr: 1000791	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-43 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for insomnia. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for diarrhea. 

4.  Entitlement to service connection for a skin disorder. 

5.  Entitlement to service connection for hypothyroidism. 

6.  Entitlement to service connection for fibromyalgia. 

7.  Entitlement to service connection for asthma. 

8.  Entitlement to service connection for arthritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The service department has indicated that the appellant had 
service in the Army National Guard from August 12, 1988 to 
October 20, 1988, and active duty under Title 10 from 
September 20, 1990 to June 21, 1991.  He served in the 
Persian Gulf War Theater of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  

On July 11, 2005, the Veteran offered testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  
A transcript of that hearing has been associated with the 
claims folder.  

In March 2006, the Board remanded the case to the RO for 
further evidentiary development.  Although claims of service 
connection for sleeping problems, headaches, diarrhea, and a 
skin disorder had previously been characterized as claims to 
reopen, the Board finds that newly presented records, 
especially those examinations conducted since the last prior 
denial in 1997, require consideration of the underlying 
claims of service connection anew.  38 C.F.R. § 3.156.  This 
is so because the new evidence constitutes "new and 
material" evidence as defined by regulation.  Id.  
Consequently, the decision below addresses the underlying 
claims of service connection.

(The issue of entitlement to service connection for asthma is 
addressed in the remand portion of the decision below.)  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

2.  There is no link between the Veteran's insomnia and any 
incident of service, and his insomnia has been linked to a 
diagnosed condition.  

3.  Headaches, due to an undiagnosed illness, are 
attributable to service.  

4.  There is no objective evidence that the Veteran has 
chronic diarrhea.  

5.  The Veteran's skin symptomatology has been attributed to 
diagnosed eczema, which was not present in service and is not 
etiologically related to service.  

6.  There is no link between currently diagnosed 
hypothyroidism, initially demonstrated years after service, 
and military service.  

7.  Fibromyalgia is attributable to Gulf War service.  

8.  There is no current diagnosis of arthritis.  




CONCLUSIONS OF LAW

1.  The Veteran does not have insomnia that is the result of 
disease or injury incurred in or aggravated by active 
military service; nor is such a disability due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).  

2.  The Veteran has headaches due to an undiagnosed illness 
that is the result of disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).  

3.  The Veteran does not have chronic diarrhea that was 
incurred in or aggravated by service, and it may not be 
presumed to have been due to an undiagnosed illness incurred 
in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2009).  

4.  The Veteran does not have a skin disability that was 
incurred in or aggravated by service; nor is such a disorder 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2009).  

5.  The Veteran does not have hypothyroidism, that is the 
result of disease or injury incurred in or aggravated by 
active service; nor may hypothyroidism be presumed to be 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2009).  

6.  The Veteran has fibromyalgia that is presumed to have 
been incurred in Gulf War service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.317 (2009).  

7.  The Veteran does not have arthritis that is the result of 
disease or injury incurred in or aggravated by active 
military service; nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1117, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in August 2001, May 2003, and September 2003 
from the RO to the Veteran which were issued prior to the RO 
decisions in August 2002, February 2004, and May 2004, 
respectively.  Additional letters were issued in July 2004, 
November 2004, December 2004 and August 2006.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board finds that the content of 
those letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the 
November 2004 SOC, the March 2005 SOC, and the October 2008 
SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in June 
2002, June 2003, and August 2006.  The reports reflect that 
the examiners solicited symptoms from the Veteran, examined 
the Veteran, and provided a diagnoses consistent with the 
record.  Therefore, these examinations are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual background.

The records show that the Veteran served on active duty from 
August 1988 to October 1988 and from September 1990 to June 
1991, including service in Southwest Asia during the Persian 
Gulf War from October 23, 1990 to May 8, 1991.  His DD Form 
214 indicates that the Veteran's military occupational 
specialty was as a Petroleum Supply Specialist.  The 
enlistment examination, dated in March 1988, reported mild 
acne on the back.  In April 1988, the Veteran was treated for 
a cold.  In May 1988, he was seen and treated for diarrhea.  
In June 1988, the Veteran complained of right knee pain for 
the previous 6 weeks.  He also reported injuring his right 
knee in a motor vehicle accident 5 years earlier.  The 
assessment was rule out overuse of the right knee.  The 
Veteran was seen in October 1988 for complaints of acne on 
his face for a few years, which had worsened.  The assessment 
was acne.  The service treatment records are negative for any 
complaints or findings of insomnia, headaches, diarrhea, 
hypothyroidism, and arthritis.  A demobilization examination, 
dated in April 1991, was negative for any complaints or 
findings of insomnia, headaches, diarrhea, hypothyroidism, 
and arthritis.  

The Veteran underwent a Persian Gulf Registry examination in 
June 1994.  At that time, he complained of having had 
diarrhea several times overseas, and noted that he had had 
diarrhea for over a week.  The Veteran also complained of 
shortness of breath since his return from the Persian Gulf.  
The Veteran reported having a problem with chronic fatigue 
and frontal headaches over the previous two months.  The 
Veteran also reported being exposed to oil well fires and 
smoke during service.  He also noted a history of arthralgia 
of the joints, including the shoulders and knees.  

On the occasion of a VA examination in December 1994, it was 
noted that the Veteran was an Army National Guardsman who was 
activated for Operation Desert Storm.  He was in the Gulf 
area from October 1990 to June 1991; and, he served in Saudi 
Arabia, Kuwait and along the Saudi-Iraqi border.  It was 
noted that the Veteran handled fuel supplies for automobiles, 
diesel trucks and helicopters.  The Veteran related that he 
was exposed to fumes and petroleum products; he was around 
oil well fires for about two weeks.  It was noted that he had 
an upper respiratory syndrome lasting about two days 
involving fevers, cough and congestion.  He has noticed a 
decrease in exercise tolerance.  The pertinent assessment was 
that the Veteran had complaints of reduced exercise 
tolerance; no pathological process was identified.  

Of record are private treatment reports from Heartland 
Medical, dated from November 1997 to April 2001.  In January 
1999, the Veteran was diagnosed with upper respiratory 
infection with headaches.  When seen in May 2000, it was 
noted that the Veteran had scattered rales in his chest.  The 
assessment was upper respiratory infection.  In February 
2001, the Veteran reported severe problems with insomnia; it 
was noted that he had also had headaches.  A neurological 
evaluation was reported to be normal.  The assessment was 
insomnia.  

Among these records is a psychiatric report from Dr. Russell 
D. McKnight, dated in March 2001.  The Veteran reported that 
he had had a syndrome of feeling tired and chronically 
fatigued ever since his service in the Gulf War.  It was 
noted that his chief complaint was of joint and muscle pain; 
he also complained of frequent headaches.  The Veteran also 
reported that he had gradually developed breathing problems.  
Following an evaluation, the examiner noted that the Veteran 
was suffering from a chronic fatigue syndrome; he also had 
anxiety/depression with insomnia secondary to chronic pain.  

Of record is an examination report from Dr. William N. Smith, 
dated in April 2001.  He noted that the Veteran gave a 
history of being disabled since March 5, 2000 due to his 
severe muscle tenderness, nerves, and difficulty coping.  It 
was noted that the Veteran was in the Gulf War and he was 
discharged in 1991; since then, he has had chronic fatigue 
and joint pain, and he felt like he had the flu all the time.  
It was noted that the Veteran stays chronically fatigued and 
he is also having difficulty in sleeping and has sleep apnea.  
It was noted that the Veteran had chronic bronchitis with 
shortness of breath.  He also complained of chronic muscle 
pain over his entire body.  On examination, there were a few 
scattered rhonchi over both lungs.  The pertinent diagnoses 
were chronic insomnia; and generalized muscle tenderness.  

Of record is a statement from Dr. Jeffrey Haas, dated in July 
2001, indicating that the Veteran had been diagnosed with 
Gulf War Syndrome.  The Veteran indicated that he was healthy 
until he entered military service; he stated that he 
subsequently began experiencing severe fatigue, joint/muscle 
pain, memory/concentration problems, sleep disturbance, and 
headaches.  Dr. Haas stated that it was his belief that the 
Veteran does suffer from the Gulf War Syndrome, and that 
presently only symptomatic treatment can be offered as the 
exact cause of his illness is unknown.  

In a statement dated in October 2001, Dr. Haas indicated that 
the Veteran had been diagnosed with Gulf War Syndrome; he 
stated that the Veteran suffers from severe fatigue, 
exhaustion, chronic/diffuse musculoskeletal pain, insomnia, 
and memory impairment.  Dr. Haas stated that, as there was no 
cure for this illness, he was only able to treat the 
Veteran's symptoms.  

On the occasion of a VA examination in June 2002, the Veteran 
complained of fatigue and daily frontal headaches.  The 
Veteran also reported that he has joint aches over his entire 
body and muscle weakness, particularly with pain and swelling 
in his hands.  The pertinent diagnoses included 
hypothyroidism and mild obstructive respiratory impairment.  
He was also afforded a mental status examination, at which 
time it was noted that the symptoms of his psychiatric 
disorder included insomnia.  

The Veteran was afforded another VA examination in June 2003.  
It was noted that the Veteran was being followed every three 
months for hypothyroidism, which was diagnosed in 2002.  It 
was noted that he last worked approximately in March 2000, 
and stated that he had to stop working due to his chronic 
fatigue and muscle pain.  The Veteran indicated that he began 
having fatigue and muscle pain around 1983 and 1984; he 
stated that the pain and fatigue came on very quickly.  The 
Veteran also reported occasional headaches.  He stated that 
he had some cold intolerance and had gained weight over the 
past years, but has remained somewhat steady in his weight in 
the last six months.  The pertinent diagnoses were history of 
hypothyroidism; history of normochromic, normocytic anemia 
related to hypothyroidism; mild obstructive respiratory 
impairment; chronic fatigue syndrome; and fibromyalgia.  The 
examiner stated that the Veteran's subjective complaints met 
the criteria for both fibromyalgia and chronic fatigue 
syndrome.  It was noted that, in spite of normalization of 
thyroid with medication, the Veteran stated that he remains 
with this constellation of symptoms.  Therefore, the examiner 
concluded that it was as likely as not that the Veteran has 
both chronic fatigue syndrome and fibromyalgia.  

At his personal hearing in July 2005, the Veteran indicated 
that he suffered from flu-like symptoms while he was on 
active duty; he noted that the symptoms included headaches, 
soreness, and diarrhea.  The Veteran noted that, because they 
were in an isolated area, there was not much that they could 
do; the medics suggested that they try to eat better.  The 
Veteran maintained that while hypothyroidism was not 
diagnosed until 2 years earlier, he began experiencing 
symptoms of that disorder in service; he stated that he had 
no idea that the symptoms he was experiencing fell right in 
line with hypothyroidism.  The Veteran maintained that he has 
several problems the symptoms of which are very similar; he 
noted that fibromyalgia, hypothyroidism and chronic fatigue 
syndrome all have the same symptoms.  The Veteran indicated 
that he had problems with intolerance to cold, weakness, 
tiredness, headaches, and diarrhea.  The Veteran testified 
that he had skin problems at the same time that he was having 
the flu-like symptoms.  The Veteran indicated that he thought 
that he had botulism toxin and anthrax in his system and that 
was what was causing his medical problems.  The Veteran 
maintained that he has arthritis in his hands, his back and 
his knees; he stated that he first noticed problems with his 
hands around 1992 or 1993.  The Veteran also reported that he 
has had problems with insomnia since discharge from service.  

The Veteran was afforded a VA examination in August 2006 to 
evaluate his claimed disabilities.  The examiner stated that 
the Veteran has not been diagnosed with any specific illness 
relating to diarrhea.  It was noted that there was no 
evidence of inguinal hernia; he had a normal rectal 
examination and his prostate was not enlarged.  There was no 
stool to check for guiac.  The examiner stated that 2 to 3 
loose bowel movements does not meet the criteria for a 
diagnosis of diarrhea as up to 3 bowel movements per day is 
normal in western culture, and the Veteran had no evidence of 
weight loss or dehydration.  The examiner indicated that 
current symptoms of fibromyalgia included musculoskeletal 
symptoms, unexplained fatigue, sleep disturbance, 
paresthesia, headache, diarrhea, constipation, depression, 
anxiety, and difficulty concentrating.  The examiner 
indicated that the Veteran does not meet the diagnostic 
requirement of trigger points to be diagnosed as having 
fibromyalgia, but he does meet the criteria of having chronic 
fatigue syndrome by having fatigue, generalized joint and 
muscle aches, weakness after activity and headaches.  The 
examiner did note that fibromyalgia was diagnosed by another 
doctor.  The examiner noted that the general symptoms of 
hypothyroidism include fatigability, generalized weakness, 
cold intolerance, insomnia, increased thirst, increased 
urination, arthralgia, and dyspnea on exertion.  The examiner 
stated that he cannot determine if hypothyroidism is related 
to military service without resorting to mere speculation.  

The examiner reported a diagnosis of eczema of the face; he 
noted 3 minimal pimple like lesions on the entire body with 
excoriations.  The examiner stated that the examination and 
diagnosis did not provide enough evidence to state the 
problems were related to military service, and he would have 
to resort to speculation to make such a statement.  The 
examiner further noted that the Veteran had generalized joint 
pain without physical findings of arthritis on examination.  

III.  Legal Analysis.

An award of service connection is warranted for a disability 
"resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service and an 
endocrinopathy, an organic disease of the nervous system, or 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multi-symptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2009).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Insomnia.

The Board finds that the preponderance of the evidence is 
against the claim of service connection on either a direct 
basis or under the presumptive provisions relating to Persian 
Gulf claims.  Initially, to whatever extent the Veteran had 
insomnia, it has been ascribed to a diagnosis, which 
precludes service connection under the statutes and 
regulations that govern claims based upon service in the 
Persian Gulf, which require an undiagnosed illness.  It has 
been variously ascribed to psychiatric illness or 
hypothyroidism.  Moreover, the August 2006 VA examiner stated 
that the Veteran's hypothyroidism is not related to military 
service.  See discussion below.  (Service connection for 
psychiatric disability was denied by the Board in its 2006 
decision.)

There is nothing in the claims file, other than the Veteran's 
own contentions, that would tend to establish that insomnia 
is related to his active military service.  As a lay person, 
his statements on such matters do not constitute competent 
medical evidence.  He is not competent to give a medical 
opinion on diagnosis or etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (When the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.).  Consequently, there is no 
competent evidence of a nexus between the Veteran's insomnia 
and his period of active duty service.  The medical evidence 
of record is against finding a basis to grant service 
connection for insomnia.  The medical opinions against the 
claim are uncontradicted.

B.  Diarrhea.

During the hearing held in July 2005, the Veteran reported 
that he suffered from diarrhea in service and that he 
continued to have problems with diarrhea since his discharge.  
The Veteran maintained that his chronic diarrhea was a 
manifestation of an undiagnosed illness acquired while he was 
on active duty.  

Significantly, however, there is no objective evidence that 
the Veteran in fact has chronic diarrhea.  The Veteran's 
post-service medical treatment records do not reflect ongoing 
complaints of chronic diarrhea.  During a VA examination in 
December 1994, although the Veteran reported that he had 
loose stool at times, it was noted that many people had the 
same problem, and it resolved without treatment.  Moreover, 
on the occasion of a VA examination in August 2006, the VA 
examiner noted that 2 to 3 bowel movements a day did not meet 
the criteria for a diagnosis of diarrhea.  Thus, the evidence 
does not provide the kind of objective indications of a 
qualifying chronic disability to include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) that a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  Accordingly, absent a current 
showing of chronic disability, the Board concludes that 
diarrhea was not incurred in or aggravated by service, and 
may not be presumed to have been due to an undiagnosed 
illness incurred in service.  



C.  Fibromyalgia.

The Board finds that the criteria for service connection 
under the provisions of 38 C.F.R. § 3.317 have been met.  The 
Veteran has consistently voiced complaints of muscle and 
joint pain, and fatigue, and he is certainly competent to 
relate such subjective symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that the 
veteran was competent to testify to factual matters of which 
he had first-hand knowledge, including having right hip and 
thigh pain in service, reporting to sick call, being placed 
on limited duty, and undergoing physical therapy); see also, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

It is noteworthy that a VA examination in June 2003 reported 
definite diagnoses of chronic fatigue syndrome and 
fibromyalgia.  The examiner concluded that it was as likely 
as not that the Veteran had both chronic fatigue syndrome and 
fibromyalgia.  While the August 2006 VA examiner stated that 
the Veteran did not have the trigger points required for a 
diagnosis of fibromyalgia, the examiner did note that the 
Veteran had fatigue, generalized joint and muscle aches, 
weakness and headaches.  

The Board concludes that, resolving reasonable doubt in favor 
of the Veteran, the Veteran's symptoms are consistent with a 
diagnosis of fibromyalgia.  As set forth above, there is a 
rebuttable presumption that fibromyalgia suffered by Persian 
Gulf veterans was incurred as a result of their service in 
the Southwest Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (2) (i) (B) 
(2) (2009).  As such, the Board finds that the criteria for 
entitlement to service connection for fibromyalgia, with 
manifestations to include muscle and joint pain, and chronic 
fatigue are met.  

D.  Headaches.

Separately, the August 2006 VA examination noted that the 
Veteran did not meet the criteria for diagnosis of migraine 
or tension headaches.  However, the Veteran has also been 
diagnosed as having chronic headaches.  Clearly, the Veteran 
has not been diagnosed with an underlying organic pathology.  
He has not been diagnosed with a disease or injury for which 
service connection would generally be granted.  See 38 
U.S.C.A. § 1110.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The Board also recognizes that headaches are 
specifically listed as a manifestation of an undiagnosed 
illness for which service connection may be granted on the 
basis of Gulf War service.  There is also evidence in the 
record that the headaches he experiences are due to 
fibromyalgia, which is now service connected.  Accordingly, 
service connection is granted for headaches.  (Whether such a 
disability should be rated separate from fibromyalgia is a 
matter not now before the Board.)

E.  Skin Disability.

The Veteran's service treatment records show that he was 
noted to have acne on his back at the time of his enlistment 
examination in March 1988.  The Veteran was seen in October 
1988 for complaints of acne on his face for a few years, 
which had worsened.  The assessment was acne.  A 
demobilization examination, in April 1991 following a period 
of active duty that began in September 1990, was negative for 
any skin disorder, including acne or eczema.  

During his June 1994 VA Persian Gulf examination, the Veteran 
was diagnosed with macular papular dermatitis.  Subsequently, 
during the August 2006 VA examination, he was diagnosed with 
eczema.  Following a review of the claims file, the examiner 
provided a diagnosis of eczema but opined that the medical 
records did not provide enough evidence to state that the 
skin problems were related to his military service, and he 
would have to resort to speculation to arrive at such a 
conclusion.  

In summary, the Veteran's claimed skin disorder has been 
attributed to the known clinical diagnosis of eczema, with 
the August 2006 VA examination indicating that this disorder 
was not related to service.  The fact that there is a known 
clinical diagnosis of eczema makes 38 C.F.R. § 3.317 
inapplicable.  Moreover, while the Board acknowledges that 
the Veteran was treated for acne before his period of active 
duty, his complaints have not been shown to have been other 
than acute and resolved with treatment.  Further, the Board 
points out that the April 1991 examination did not reveal any 
skin disorder.  

In short, the preponderance of the evidence is against the 
Veteran's claim for service connection for a skin disorder, 
to include as due to Persian Gulf War service, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  

F.  Hypothyroidism.

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a chronic disability 
manifested by hypothyroidism.  While the Board acknowledges 
that the Veteran was treated for cold and flu-like symptoms 
during service, his complaints have not been shown to have 
been other than acute problems.  Further, during his 
demobilization examination in April 1991, the Veteran's 
neurological and psychiatric evaluations were completely 
normal, as were the physical evaluations of his endocrine 
system.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ").  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  Significantly, at his personal 
hearing, the Veteran testified that he was not diagnosed with 
hypothyroidism until 2003.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997) (requiring medical evidence of chronicity 
and continuity of symptomatology); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence, which weighs against the 
claim).  Additionally, there has been no showing that the 
Veteran had hypothyroidism to a compensable degree within a 
year of separation from active duty.  38 C.F.R. §§ 3.307, 
3.309.

More significantly, none of the Veteran's medical providers 
related his hypothyroidism to his military service, including 
his service in Southwest Asia.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  In fact, 
following the VA examination in August 2006, the examiner 
stated that he was unable to determine whether the 
hypothyroidism was related to military service without 
resorting to speculation.  

In view of the foregoing, the Board affords great probative 
value to the opinion contained in the August 2006 VA 
examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  The VA examination report 
reflects that the VA examiner reviewed the Veteran's entire 
claims folder and the Veteran's reported history, as well as 
undertook a comprehensive clinical examination of the 
Veteran, prior to finding that it was unlikely that the 
Veteran's hypothyroidism was related to his service, 
including an undiagnosed illness.  

As a layperson, the Veteran does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); Savage v. Gober 10 Vet. App. at 495-498 (even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology).  As such, his 
allegations, alone, as discussed above, have no probative 
value without medical evidence substantiating them.  
Consequently, the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

G.  Arthritis.

The Veteran claims that he has had arthritis of the joints 
since service; he maintains that he has arthritis in his 
hands, back, shoulders and knees.  The Veteran indicates that 
he started having problems with arthritis in his right knee 
since he was on active duty for training in 1988 after 
running.  

The Board initially notes that the Veteran's service 
treatment records have no complaints of, or treatment for, 
arthritis.  The Board does note that the Veteran's service 
treatment records include complaints of pain in the Veteran's 
right knee.  Post service medical records show that the 
Veteran received treatment for joint pain and he was 
diagnosed with polyarthralgia; however, those records are 
completely silent with respect to any clinical findings of 
arthritis.  The medical evidence does not indicate that the 
Veteran has arthritis indicated by x-ray evidence.  Moreover, 
following the August 2006 VA examination, the VA examiner 
stated that the Veteran had generalized joint pain without 
physical findings of arthritis on examination.  

The Board notes that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied).  Consequently, there is no evidence showing 
current disability or diagnosis of the Veteran's claimed 
arthritis.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996). Thus, the Veteran's claim 
for service connection for arthritis must be denied.  

The Board has considered the Veteran's contentions that he 
has arthritis that developed as a result of service.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran, as a layperson has 
not been shown to be capable of making medical conclusions; 
thus, his statements and testimony regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, while the Veteran is 
competent to report what comes to them through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  

Accordingly, the Board finds that the claim for service 
connection for arthritis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

Service connection for insomnia is denied.  

Service connection for headaches is granted.  

Service connection for diarrhea is denied.  

Entitlement to service connection for a skin disorder is 
denied.  

Service connection for hypothyroidism is denied.  

Service connection for fibromyalgia is granted.  

Service connection for arthritis is denied.  




REMAND

As noted above, the Board remanded the case in March 2006 for 
VA examination and opinion regarding the nature and etiology 
of the Veteran's claimed disabilities.  Significantly, it was 
requested that the examiner review the file and examine the 
Veteran.  It was also requested that the examiner provide a 
well reasoned opinion as to the likelihood that the Veteran 
now has asthma as a primary diagnosis or as a result of an 
undiagnosed illness.  If a diagnosed illness is found, the 
examiner was asked to provide an opinion as to whether it is 
at least as likely as not that the disability is attributable 
to active military service.  

Pursuant to the Board's March 2006 remand, a VA examination 
was performed in August 2006.  The examiner sated that the 
Veteran has pulmonary function tests documented in the claims 
file that show mild restrictive disease which is consistent 
with asthma.  However, the examiner stated that he could not 
resolve the issue without resorting to mere speculation.  
Such opinion was, however offered without an explanation or 
rationale as to why the requested opinion could not be 
entered without resort to speculation.  Consequently, the 
remand instructions remain unfulfilled because the August 
2006 VA examiner's etiology opinion is nonresponsive.  
Accordingly, the Board cannot rely on the August 2006 VA 
examiner's opinion as to etiology of the Veteran's claimed 
asthma.  On that basis, the opinion set forth by the VA 
examiner in August 2006 is inadequate, and corrective action 
is deemed necessary.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  The Veteran must be afforded a more thorough 
VA examination that includes a more responsive opinion.  Id.; 
see also 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (4) (2009).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
pulmonary/respiratory examination in 
order to more accurately determine the 
exact nature and etiology of his claimed 
asthma.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including pulmonary 
function studies) should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently has 
asthma.  Should it be determined that the 
Veteran does, in fact, have asthma, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or more) that 
it had its origin during active military 
service.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
(The Board recognizes that, in providing 
a medical opinion, a certain level of 
educated conjecture is required.  The 
examiner should provide the opinion even 
if some speculation is required.)

2.  Thereafter, the agency of original 
jurisdiction should readjudicate the 
Veteran's claim for service connection 
for asthma.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in October 2008.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


